Exhibit 10.3

SEVENTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

THIS SEVENTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”)
dated as of April 4, 2006 is entered into among AGC FUNDING CORPORATION (the
“Seller”), AMERICAN GREETINGS CORPORATION (in its individual capacity,
“Greetings”), in its capacity as Servicer (in such capacity, together with its
successors and permitted assigns in such capacity, the “Servicer”), PNC BANK,
NATIONAL ASSOCIATION (in its individual capacity, “PNC”), as purchaser agent for
Market Street Funding LLC, PNC, as Administrator for each Purchaser Group (in
such capacity, the “Administrator”), MARKET STREET FUNDING LLC (as successor to
Market Street Funding Corporation in its individual capacity, “Market Street”),
as a Conduit Purchaser and as a Related Committed Purchaser, LIBERTY STREET
FUNDING CORP. (“LSFC”), as a Conduit Purchaser and THE BANK OF NOVA SCOTIA
(“BNS”), as a Related Committed Purchaser and as purchaser agent for itself and
LSFC.

RECITALS

1. The Seller, the Servicer, the Administrator, PNC, Market Street, Fifth Third
Bank, LSFC and BNS are parties to the Receivables Purchase Agreement dated as of
August 7, 2001 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”); and

2. The parties hereto desire to amend the Agreement as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

2. Amendments to Agreement.

2.1 The definition of “Facility Termination Date” contained in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:

““Facility Termination Date” means the earliest to occur of: (a) with respect to
each Purchaser, August 1, 2007, in each case subject to any extension pursuant
to Section 1.10 of the Agreement (it being understood that if any such Purchaser
does not extend its Commitment hereunder then the Purchase Limit shall be
reduced by an amount equal to the Commitment of such Exiting Purchaser and the
Commitment Percentages of the Purchasers within each remaining Purchaser Group
shall be appropriately adjusted), (b) the date determined pursuant to
Section 2.2 of the Agreement, (c) the date the Purchase Limit reduces to zero
pursuant to Section 1.1(b) of the Agreement, (d) with



--------------------------------------------------------------------------------

respect to each Purchaser Group, the date that the commitments of all of the
Liquidity Providers terminate under the related Liquidity Agreements or the date
one or more of such Purchaser Group’s Program Support Agreements terminate and
(e) with respect to each Purchaser Group, the date that the commitment, of all
of the Related Committed Purchasers of such Purchaser Group terminate pursuant
to Section 1.10.”

2.2 The definition of “Purchase Limit” contained in Exhibit I to the Agreement
is hereby amended by deleting the amount “$200,000,000” and inserting in its
place the amount “$150,000,000”.

2.3 All references to Fifth Third Bank whether in its individual capacity or
whether acting in any specified capacity are hereby deleted in their entirety as
they appear in any of the Transaction Documents.

3. Agreements in respect of Allocations. Each Related Committed Purchaser party
hereto, by executing and delivering a counterpart to this Amendment, hereby
acknowledges and agrees that its respective “Commitment” is as set forth beneath
such Person’s signature to this Amendment.

4. Exiting Purchaser. By signing below, each of the parties hereto (including
Fifth Third Bank (“Fifth Third”)), hereby agrees that from and after the
effectiveness of this Amendment, Fifth Third shall cease to be a party to the
Agreement as Purchaser Agent for the Fifth Third Purchaser Group, as a Conduit
Purchaser, as a Related Committed Purchaser or in any other capacity and any fee
letter or other agreement executed by it in connection therewith and shall have
no further rights or obligations thereunder (other than any rights or
obligations that specifically survive termination of the Agreement or other
agreement executed by it in connection therewith pursuant to its respective
terms and that are the result of actions or otherwise that occurred prior to the
effectiveness of this Amendment).

5. Representations and Warranties. The Seller hereby represents and warrants to
each Purchaser and the Administrator as follows:

(a) Representations and Warranties. The representations and warranties contained
in Exhibit III of the Agreement are true and correct in all material respects as
of the date hereof (except to the extent that such representations and
warranties relate expressly to an earlier date, and in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(b) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

6. Effect of Amendment. All provisions of the Agreement, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Agreement (or in any
other Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.

 

2



--------------------------------------------------------------------------------

7. Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrator of (a) counterparts of this Amendment (whether
by facsimile or otherwise) executed by each of the other parties hereto, in form
and substance satisfactory to the Administrator in its sole discretion and
(b) an acknowledgment of receipt by Fifth Third from the Seller of an amount
equal to $3,683.33, representing all amounts due and payable to Fifth Third
under the Transaction Documents.

8. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument.

9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law).

10. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

(continued on following page)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

AGC FUNDING CORPORATION By:  

/s/ Stephen J. Smith

Name:   Stephen J. Smith Title:   Vice President and Treasurer

AMERICAN GREETINGS CORPORATION,

as Servicer

By:  

/s/ Stephen J. Smith

Name:   Stephen J. Smith Title:  

Vice President, Treasurer and

Investor Relations

 

S-1



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrator and as Purchaser Agent for Market

Street Funding LLC

By:  

/s/ John T. Smathers

Name:   John T. Smathers Title:   Vice President

MARKET STREET FUNDING LLC,

as a Conduit Purchaser and as a Related

Committed Purchaser By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President Commitment: $80,000,000

 

S-2



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Related Committed Purchaser and as Purchaser

Agent for itself and Liberty Street Funding Corp.

By:  

/s/ J. Alan Edwards

Name:   J. Alan Edwards Title:   Managing Director Commitment: $70,000,000

LIBERTY STREET FUNDING CORP.,

as a Conduit Purchaser

By:  

/s/ Bernard J. Angelo

Name:   Bernard J. Angelo Title:   Vice President

 

S-3



--------------------------------------------------------------------------------

AGREED AND ACKNOWLEDGED:

FIFTH THIRD BANK,

as Purchaser Agent for the Fifth Third Purchaser

Group, as a Conduit Purchaser and as a Related

Committed Purchaser

By:  

/s/ Robert Finley

Name:   Robert Finley Title:   Vice President

 

S-4